DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.

Claims 1, 7, 11, 12, 14, 17-18, 21, 29-30, 34, and 39 were rejected in the previous Office action under 35 U.S.C. § 103 as being unpatentable over Huber et al. (“A New Approach to 3-D Terrain Mapping”) [hereinafter “Huber”] in view of Stentz et al. (US 7272474) [hereinafter “Stentz”]. 
Regarding the rejection of claim 1, Applicant argues the following (pages 11-12 of Applicant’s reply):

    PNG
    media_image1.png
    578
    591
    media_image1.png
    Greyscale


Examiner disagrees.
Figure 7 of Huber is replicated below:




    PNG
    media_image2.png
    252
    336
    media_image2.png
    Greyscale

As discussed on page 5 of Huber, the shadow removal process for detecting a crest is performed on “each adjacent pair of points in each row and column of the range image.” These points have associated (x,y,z) coordinates (page 4, Section 5 of Huber) and thus adjacent points in each row or column are separated from each other by some distance in the x-y plane. The difference in range then between adjacent points a and b, which are separated by a distance in the x-y plane, determines the difference between the points in the z-axis (circled in Figure 7 below). 


    PNG
    media_image3.png
    252
    336
    media_image3.png
    Greyscale


A change in the z-coordinate over some distance in the x or y directions is “information with respect to slope of [the] terrain”. Applicant alleges that “[to] determine slope, a three-dimensional comparison is required” (page 12 of Applicant’s reply). However, a two-dimensional comparison is all that is required to determine a slope, and a two-dimensional comparison is being carried out by Huber as the “one-dimensional operator” is applied to “each adjacent pair of points in each row and column of the range image.” As the adjacent points have a difference in one dimension and a different one-dimensional operator is applied to this difference, a two-dimensional operation is being performed, and as a result the slope is determined. These determined slopes are further illustrated in Figure 8 of Huber. 

As such, Applicant’s arguments with respect to the rejection of claim 1 are found unpersuasive. Applicant argues for the allowability of claims 30 and 39 for the same reasons as claim 1 (page 12 of Applicant’s reply). As claim 1 stands rejected, so too do claims 30 and 39. 
Applicant additionally argues for the allowability of dependent claims 7, 11, 12, 14, 17, 18, 21, 29, 30, and 34 based upon their dependency from one of claims 1 and 30 (page 12 of Applicant’s reply). As claims 1 and 30 stand rejected, so too do claims 7, 11, 12, 14, 17, 18, 21, 29, 30, and 34.

Further regarding claim 11, Applicant further argues that Huber “does not specify that overhangs are specifically identified in any way, only merely that they can be represented in a surface map” (page 12 of Applicant’s reply). 
Examiner disagrees.
Huber clearly teaches the shadow removal process is used to detect overhangs and step-edges, whereby these overhangs are identified when extrapolated values both differ from measured ranges by more than a given threshold and the difference changes sign (Section 5 of Huber). Huber teaches these points are removed, and are therefore “ignored” in the generation of the surface mesh, wherein the generated surface mesh is clearly “information indicative of an angle of side-slope” as shown in Figures 8-9 (see Sections 5 and 6 of Huber). 

Further regarding claim 12, Applicant further argues that “[without] comparison of points in 3D (e.g., x, y, and z coordinates), no size of the discontinuity can be determined in the teachings of Huber” (pages 12-13 of Applicant’s reply). However, as noted above, Huber applies the shadow removal process to “each adjacent pair of points in each row and column of the range image” (page 5) (emphasis added). As previously noted, points in the rows and columns represent the x-y plane of the surface. As the comparison is done between adjacent points in both rows and columns, the detection of a step edge occurs when the measured range values exceed a threshold in the width direction (i.e. columns). Therefore, for the determination of a step edge, or crest, the discontinuity must exceed a predetermined width threshold. 

Further regarding claim 14, Applicant again bases arguments on Huber not generating information with respect to slope (see page 13 of Applicant’s reply). As noted above, Huber does indeed generate information with respect to slope, and therefore Applicant’s arguments are moot. 

Applicant argues for the allowability of claims 15, 16, and 19 based upon their dependency from claim 1 (pages 13-14 of Applicant’s reply). As claim 1 stands rejected, so too do claims 15, 16, and 19. 

Applicant further argues for the allowability of claims 22 and 23 based upon their dependency from claim 1 and the alleged deficiencies of Huber with respect to claim 1 (page 14 of Applicant’s reply). As claim 1 stands rejected, so too do claims 22 and 23. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 39 recites the limitation "the processing means" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of further examination on the merits, Examiner will treat “the processing means” in line 8 to refer to the “processing unit” previously recited in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 11-12, 14, 17-18, 21, 29-30, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (Non-Patent Literature, “A New Approach to 3-D Terrain Mapping”) [hereinafter “Huber”] in view of Stentz et al. (United States Patent No. US 7,272,474 B1) [hereinafter “Stentz”].
Regarding claim 1, Huber teaches a crest detection system for a vehicle, the system comprising: 
a processing unit (page 6, Table 2 SGI 02 R5000 computer) arranged to: 
receive terrain information indicative of the topography of an area extending ahead of the vehicle from one or more sensors arranged to capture data with respect to terrain ahead of the vehicle, wherein the terrain information includes a 3D point cloud, or wherein a 3D point cloud is generated from said terrain information (see page 2 and Figure 2, Scanning laser range finger captures terrain ahead of the ground vehicle; see also Page 5 and Figure 4, Range data information is transformed into xyz coordinate points); and 
determine that a crest exists ahead of the vehicle over the terrain ahead (see pages 1 and 6; see also Figures 7-8; 3D Map representation of terrain, which includes hills (crests) is determined) of the vehicle based on: 
the detection of a discontinuity in terrain information (see Section 5 and Figures 6-7) and 
information with respect to slope of terrain before the discontinuity (see Section 5 and Figures 6-7); 
wherein the crest detection system is configured to: 
identify, from the terrain information, one or more obstacles ahead of the vehicle (see page 5 and Figure 6: Terrain features creating step edge difference below threshold); and 	
ignore any discontinuity in the terrain information behind any one of the one or more obstacles when determining that a crest exists (see Section 5: Small shadows (discontinuities) are ignored because the step edge difference is required to be more than a threshold in order to determine a shadow for removal).

	Huber does not expressly teach that the terrain information is analyzed based on predicted path ahead of the vehicle.
	Stentz generally teaches a system for detecting obstacles by estimating a local terrain surface map (see Abstract). Stentz teaches the terrain information analyzed in the predicted path ahead of the vehicle (see Col. 7, lines 1-42, Col. 9, lines 23-40, and Figures 3 and 5). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system taught by Huber so as analyze the terrain information based on the predicted path ahead of the vehicle, in view of Stentz, in order to accurately control vehicle subsystems in advanced in order to maintain vehicle stability and meet safety objects (see Col. 6, line 66 to Col. 7, line 42 of Stentz).

Regarding claim 7, the combination of Huber and Stentz further teaches the processing unit is further arranged to: 
generate a 3D point cloud based on the received terrain information (see Section 5 and Figures 8-9 of Huber). 

Regarding claim 11, the combination of Huber and Stentz further teaches the processing unit is further arranged to: 
identify, in a multi-level surface map or 3D point cloud, objects overhanging terrain ahead of the vehicle (see pages 4-5 of Huber), and 
ignore such objects in generating information indicative of an angle of side-slope (see Section 5 and Figure 6 of Huber). 

Regarding claim 12, the combination of Huber and Stentz further teaches the processing unit is further arranged to: 
determine that a crest exists in the predicted path based on the detection of the discontinuity in the existence of terrain ahead of the vehicle exceeding either or both of a predetermined width and a predetermined area (see Section 5 of Huber; note that points compared across rows and columns, thus depending on the orientation of the grid either the rows or columns comparison difference exceeding a threshold would be a predetermined threshold width). 

Regarding claim 14, the combination of Huber and Stentz further teaches the processing unit is further arranged to: 
generate the information with respect to slope by analyzing the terrain (see Section 5 and Figures 7-8 of Huber).  

Huber does not expressly teach that the terrain is analyzed in dependence on information indicative of elevation of data points of the 3D point cloud in respective cells through which a left wheel of the vehicle and a right wheel of the vehicle will pass as the vehicle follows the predicted path.
Stentz teaches the terrain is analyzed in dependence on information indicative of elevation of data points of the 3D point cloud in respective cells through which a left wheel of the vehicle and a right wheel of the vehicle will pass as the vehicle follows the predicted path (see Col. 5, line 63 to Col. 7, line 42; see also Figure 3).
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system taught by Huber so as to analyze the terrain in dependence on information indicative of elevation of data points of the 3D point cloud in respective cells through which a left wheel of the vehicle and a right wheel of the vehicle will pass as the vehicle follows the predicted path, in view of Stentz, in order to accurately control vehicle subsystems in advanced in order to maintain vehicle stability and meet safety objects (see Col. 6, line 66 to Col. 7, line 42 of Stentz).

Regarding claim 17, the combination of Huber and Stentz further teaches one or more sensors (see page 2 and Figure 1 of Huber). 

Regarding claim 18, the combination of Huber and Stentz further teaches the one or more sensors includes a laser-based terrain ranging system (see page 2 and Figure 1 of Huber). 

Regarding claim 21, the combination of Huber and Stentz further teaches the processing unit comprises: 
an electronic processor having an electrical input for receiving the terrain information indicative of the topography of the area extending ahead of the vehicle (Table 2 SGI 02 R5000 computer of Huber), and 
an electronic memory device electrically coupled to the electronic processor and having instructions stored therein (Table 2 SGI 02 R5000 computer of Huber), 
wherein the electronic processor is configured to: 
access the electronic memory device and execute the instructions stored therein such that it is operable to (see page 6 of Huber, Table 2 SGI 02 R5000 computer executes algorithms):  
determine the predicted path of the vehicle over terrain ahead of the vehicle, and determine that a crest exists in the predicted path based on (see pages 1 and 6 and Figures 7-9 of Huber; see also the rejection of claim 1 above): 
the detection of the discontinuity in terrain along the predicted path ahead of the vehicle (see Section 5 and Figures 6-7 of Huber) based on: 
the terrain information (see Section 5 and Figures 6-7 of Huber) and 
the information with respect to slope of terrain ahead of the vehicle prior to the discontinuity (see Section 5 and Figure 7 of Huber).

	Regarding claim 29, the combination of Huber and Stentz, as applied to claim 1 above, teaches a vehicle comprising a crest detection system according to claim 1 (see Section 2, Paragraph 1 of Huber and the rejection of claim 1 above). 

Regarding claim 30, the combination of Huber and Stentz, as applied to claim 1 above, teaches a method of detecting a crest in a predicted path of a vehicle ahead of the vehicle, the method comprising: 
receiving terrain information indicative of the topography of an area extending ahead of the vehicle from terrain data capture means arranged to capture data with respect to terrain ahead of the vehicle by means of one or more sensors, wherein the received terrain information includes a 3D point cloud, or wherein a 3D point cloud is generated from said terrain information (see page 2 and Figure 2 of Huber, Scanning laser range finger captures terrain ahead of the ground vehicle; see also Page 5 and Figure 4 of Huber, Range data information is transformed into xyz coordinate points);
determining that a crest exists in the predicted path of the vehicle over the terrain ahead of the vehicle (see pages 1 and 6 of Huber and the rejection of claim 1 above; see also Figures 7-8 of Huber: 3D Map representation of terrain, which includes hills (crests) is determined) based on: 
the detection of a discontinuity in terrain information along the predicted path (see Section 5 and Figures 6-7 of Huber), and 
information with respect to slope of terrain before the discontinuity (see Section 5 and Figures 6-7); 
identifying, from the terrain information, one or more obstacles along the predicted path ahead of the vehicle (see page 5 and Figure 6 of Huber: Terrain features creating step edge difference below threshold); and 	
ignoring any discontinuity in the terrain information along the predicted path behind any one of the one or more obstacles when determining that a crest exists (see Section 5 of Huber: Small shadows (discontinuities) are ignored because the step edge difference is required to be more than a threshold in order to determine a shadow for removal).

Regarding claim 34, the combination of Huber and Stentz, as applied to claim 1 above, teaches a non-transitory computer readable storage medium having instructions stored therein which, when executed by a processor, cause the processor to perform the method according to claim 30 (see page 6 of Huber: Table 2 SGI 02 R5000 computer; see also the rejection of claim 30 above).

Regarding claim 39, the combination of Huber and Stentz, as applied to claim 1 above, teaches a crest detection system for a vehicle, the system comprising a processing unit (see page 6 and Table 2 of Huber: SGI 02 R5000 computer) arranged to receive terrain information indicative of the topography of an area extending ahead of the vehicle from one or more sensors communicable with the processing unit, the one or more sensors arranged to capture data with respect to terrain ahead of the vehicle, wherein the terrain information includes a 3D point cloud, or wherein a 3D point cloud is generated from said terrain information (see page 2 and Figure 2 of Huber, Scanning laser range finger captures terrain ahead of the ground vehicle; see also Page 5 and Figure 4 of Huber, Range data information is transformed into xyz coordinate points), wherein the processing means is configured to, based on a predicted path of the vehicle over said terrain extending ahead of the vehicle, determine that a crest exists in the predicted path (see pages 1 and 6 of Huber and the rejection of claim 1 above; see also Figures 7-8 of Huber: 3D Map representation of terrain, which includes hills (crests) is determined) based at least in part on the detection of a discontinuity in terrain information along the predicted path (see Section 5 and Figures 6-7 of Huber) and information with respect to slope of terrain before the discontinuity (see Section 5 and Figures 6-7), wherein the crest detection system is configured to identify, from the terrain information, one or more obstacles along the predicted path ahead of the vehicle (see page 5 and Figure 6 of Huber: Terrain features creating step edge difference below threshold), and ignore any discontinuity in the terrain information along the predicted path behind any one of the one or more obstacles when determining that a crest exists (see Section 5 of Huber: Small shadows (discontinuities) are ignored because the step edge difference is required to be more than a threshold in order to determine a shadow for removal).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huber and Stentz, as applied to claim 1 above, and further in view of Buemi (United States Patent Application Publication No. US 2015/0213621 A1).

Regarding claim 15, the combination of Huber and Stentz, as applied to claim 1 above, teaches the one or more sensors is arranged to capture data with respect to terrain ahead of the vehicle repeatedly, the captured data with respect to terrain ahead of the vehicle captured at a given moment in time being a frame of data (see page 6 of Huber: Vehicle captured 13 range images (frames) at 3-5 meter intervals), and further wherein the processing unit is arranged to determine that a crest exists in the predicted path (see the rejection of claim 1 above) based on: the discontinuity in terrain along the predicted path ahead of the vehicle, and the slope of the terrain before the discontinuity (see the rejection of claim 1 above). 

The combination of Huber and Stentz does not expressly teach the detection occurs over a predetermined number of substantially consecutive frames of captures data. 
Buemi generally teaches a manner of analyzing a digital image (see Abstract). Buemi teaches detection occurs over a predetermined number of substantially consecutive frames of captured data (see [0038] and Figure 2). 
	As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention taught by the combination of Huber and Stentz such that the detection occurs over a predetermined number of substantially consecutive frames of captured data, in view of Buemi, as Buemi teaches this improves object detection ([0038]-[0049]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huber and Stentz, as applied to claim 1 above, and further in view of Lu et al. (United States Patent Application Publication No. US 2014/0195112 A1) [hereinafter “Lu”].

	Regarding claim 16, the combination of Huber and Stentz, as applied to claim 1 above, does not expressly teach the processing unit is further arranged to receive information indicative of vehicle pitch from an inertial measurement unit. 

Lu generally teaches a method of controlling an active suspension system of a vehicle based on road conditions ahead of the vehicle (see Abstract). Lu teaches the vehicle system is configured to receive information indicative of vehicle pitch from an inertial measurement unit (IMU 104; see [0026], [0034]-[0036], [0039], and Figure 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention taught by the combination of Huber and Stentz to receive vehicle pitch information from an inertial measurement unit, in view of Lu, as Lu teaches this information combined with information about the terrain ahead of the vehicle allows for the control of vehicle components to improve driver comfort (see [0123]-[0125] of Lu). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huber and Stentz, as applied to claim 1 above, and further in view of Obara (JPH06333197 A).

	Regarding claim 19, the combination of Huber and Stentz, as applied to claim 1 above, does not expressly teach the processing unit is further arranged to output a signal indicative of a distance ahead of the vehicle of a crest; and information with respect to slope of terrain ahead of the vehicle prior to the crest.

Obara teaches a processor is arranged to output: a signal indicative of a distance ahead of the vehicle of a crest and information in respect of slope of terrain ahead of the vehicle prior to the crest (see [0004]-[0009], [0017]-[0019], and Figure 3). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention taught by the combination of Huber and Stentz so as to output a signal indicative of a distance ahead of the vehicle of a crest and information with respect to slope of terrain ahead of the vehicle prior to the crest, in view of Obara, as Obara teaches this allows the driver to stay informed of road conditions ahead so they may control the vehicle to avoid obstacles accordingly and improve safety. 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huber and Stentz, as applied to claim 1 above, and further in view of Follen et al. (United States Patent Application Publication No. US 2017/0129492 A1) [hereinafter “Follen”].

	Regarding claim 22, the combination of Huber and Stentz, as applied to claim 1 above, teaches a crest detection system according to claim 1 (see the rejection of claim 1 above). 
	
	The combination of Huber and Stentz does not expressly teach a vehicle speed control system comprising the crest detection system, the vehicle speed control system being configured to control vehicle speed based on the existence of a crest in the predicted path ahead of the vehicle.
Follen generally teaches a system for controlling a vehicle speed in anticipation of upcoming terrain changes (see Abstract). Follen teaches the vehicle speed control system controls the vehicle speed based on the existence of a crest in the predicted path ahead of the vehicle (see [0031] and [0046]-[0047]).
It would have been obvious to a person having ordinary skill in the art at the time of apply the crest detection system taught by the combination of Huber and Stentz to the vehicle speed control system taught by Follen in order to accurately map the terrain ahead of the vehicle and identify upcoming hill crests in the path of the vehicle, thereby allowing the system taught by Follen to function properly and achieve its desired goals. 

Regarding claim 23, the combination of Huber, Stentz, and Follen further teaches the vehicle speed control system being further configured to control vehicle speed by limiting vehicle speed to a predetermined maximum set-speed value based on the existence of a crest in the predicted path ahead of the vehicle (see [0046]-[0047] and Figures 6-7 of Follen). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669